Citation Nr: 0910594	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing (38 U.S.C.A. 
§ 2101(a)).  

2.  Entitlement to a special home adaptation grant 
(38 U.S.C.A. § 2101(b)).   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   








INTRODUCTION

The Veteran had active military service from June 1972 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied the benefits sought on 
appeal.                 

In a September 2005 rating decision, the Veteran was found 
not to be competent to handle disbursement of funds.  In the 
present appeal, the Veteran's wife has acted as the Veteran's 
fiduciary and prosecuted the appeal on his behalf.  See 
38 C.F.R. § 20.301.     

In an August 2008 decision, the Board remanded this case for 
additional development.  Specifically, the Board determined 
that additional development was required before the claim for 
entitlement to specially adapted housing was ripe for 
adjudication.  See 38 C.F.R. § 20.301.  As the determination 
of that claim affected the issue of entitlement to a special 
home adaptation grant, the Board found that the issues were 
inextricably intertwined and that the issue of entitlement to 
a special home adaptation grant had to be deferred until the 
requested development was completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board finds that 
the RO has complied with the Board's August 2008 Remand 
directive with respect to the claim for entitlement to 
specially adapted housing.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  However, 
as explained below, due to a raised intertwined claim of 
entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected neck 
and low back disabilities, additional development is once 
again required before the claim for entitlement to specially 
adapted housing is ripe for adjudication.  See 38 C.F.R. 
§ 3.809.  Accordingly, and because the two issues on appeal 
are still inextricably intertwined, the issue of entitlement 
to a special home adaptation grant must be deferred until the 
development directed below is completed.  See Harris, 1 Vet. 
App. at 180.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the appellant filed a claim for entitlement to 
specially adapted housing or a special home adaptation grant.  
She has contended throughout the appeal that the Veteran is 
no longer able to climb stairs and as a result, he is unable 
to enter the house without assistance.  The appellant further 
asserts, in essence, that the Veteran's service-connected 
disabilities result in loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

38 C.F.R. § 3.809 provides that a certificate of eligibility 
for assistance in acquiring specially adapted housing may be 
extended to a veteran if certain requirements are met.  Among 
these requirements are that the disability must have been 
incurred or aggravated as the result of service and the 
veteran must be entitled to compensation for permanent and 
total disability due to:

(1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) Blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) The loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, [or] (4) The 
loss or loss of use of one lower extremity together with the 
loss of loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

This VA regulation defines "preclude locomotion" to mean 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  See 38 C.F.R. § 3.809(d).

38 C.F.R. § 3.809a provides for the issuance of a certificate 
of eligibility for assistance in acquiring necessary special 
home adaptations in additional limited circumstances.  
Entitlement is dependent upon the veteran not being entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809.

VA law defines the term "total disability permanent in 
nature" as any disability rated total for the purposes of 
disability compensation which is based upon impairment 
reasonably certain to continue throughout his life of the 
disabled person.  38 U.S.C.A. § 3501.  38 C.F.R. § 4.15 
further provides that the following will be considered to be 
permanent total disability: the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden.

The Veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling, 
residuals of a lumbar spine injury with disc space narrowing, 
rated as 20 percent disabling, degenerative joint disease of 
the cervical spine, rated as 10 percent disabling, sinusitis, 
rated as 10 percent disabling, as well as right ear hearing 
loss, tinnitus, and kidney stones, all rated as 
noncompensable.  The Veteran is also in receipt of special 
monthly compensation on the basis of need for regular aid and 
attendance.  See 38 C.F.R. § 3.350.     

By an August 2008 decision, the Board remanded this case and 
directed the RO to provide the Veteran with a VA examination.  
After the physical examination and a review of the relevant 
evidence in the claims file, the examiner was requested to 
address whether the Veteran's service-connected disabilities 
caused loss of use of both lower extremities within the 
meaning of the cited legal authority, and if there was such a 
loss of use, the examiner was directed to opine whether it 
was permanent in nature.  

Pursuant to the August 2008 remand decision, the Veteran 
underwent a VA examination in October 2008.  At that time, 
the examiner stated that the Veteran had low back pain 
everyday that was constant.  The Veteran walked very little; 
he could only walk 20 feet with a walker.  He used a 
wheelchair most of the time and had a hospital bed.  The 
Veteran's pain radiated down both legs and to the hips.  
According to the examiner, the Veteran also had neck pain 
everyday that was constant.  He had occasional pain that 
radiated down his left arm with flare-ups.  The examiner 
further reported that the Veteran had bilateral hip pain.  X-
rays showed bilateral narrowing of the joint spaces 
superiorly with increased sclerosis of the acetabular roof 
and cystic changes.  A magnetic resonance imaging (MRI) of 
the hips taken in October 2008 showed advanced avascular 
necrosis (AVN), more so since March 2007.  Following the 
physical examination and a review of the Veteran's claims 
file, the examiner diagnosed the Veteran with mild 
dessication and bulge of L5-S1, chronic low back pain; mild 
disc space narrowing of the cervical spine, occasional flare-
ups of neck pain; and bilateral advanced AVN in both hips.  
The examiner opined that the Veteran was not able to use his 
legs because of his hip problems; the Veteran's nonservice-
connected bilateral hip disability was the main reason the 
Veteran could no longer stand or walk.  According to the 
examiner, the Veteran's hip problems started approximately 
six years ago.  The Veteran first used a cane in 2002, then a 
walker, and he currently used a wheelchair.        

In light of the above, the Board recognizes that the examiner 
from the Veteran's October 2008 VA examination concluded that 
the Veteran was unable to use his legs because of his 
bilateral hip disability.  In this regard, the Board notes 
that the Veteran is not service-connected for his bilateral 
hip disability, diagnosed as advanced osteoarthritis of the 
bilateral hip joints (see VA x-ray report, dated in September 
2008), and advanced AVN in both hips.  However, the Board 
finds that the evidence of record raises the issue of 
entitlement to service connection for a bilateral hip 
disability on direct basis.  The Veteran's DD 214, 
Certificate of Release or Discharge From Active Duty, shows 
that the Veteran was separated from the military on April 30, 
1993.  In January 1993, prior to his discharge, the Veteran 
filed a claim for service connection for numerous 
disabilities, including neck and low back disabilities.  In 
March 1993, before the Veteran was released from active duty, 
he underwent a physical examination.  Following the 
examination, he was diagnosed with cervical degenerative 
joint disease with occasional paresthesia to the fingers of 
either hand.  In addition, x-rays taken at the time of the 
examination showed minimal disc space narrowing posteriorly 
at the L2-L3 level, and degenerative joint disease of both 
hips; findings suggestive of previous trauma involving the 
left femoral head and neck.  (Emphasis added.)  Therefore, 
approximately one month before the Veteran's discharge, he 
was diagnosed with degenerative joint disease of both hips.  
In addition, there is post-service medical evidence that 
confirms arthritis of both hips.  Accordingly, in light of 
the above, the Board finds that the evidence of record raises 
a claim of entitlement to service connection for a bilateral 
hip disability, to include degenerative joint disease of both 
hips, in a direct incurrence basis.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

The Board also notes that the Veteran has raised the issue of 
entitlement to service connection for a bilateral hip 
disability, as secondary to his service-connected neck and 
low back disabilities.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310 (a) 
(2008)) and secondary service connection may be found where a 
service- connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995); 71 Fed. Reg. 52744.  The Board observes that in 
an electronic mail correspondence from the RO in Muskogee, 
Oklahoma to the Waco RO, it was noted that the Veteran was 
service-connected for neck and low back disabilities and that 
he was claiming additional disability of the hips, legs, and 
knees.  The Board finds that this correspondence raises the 
issue of entitlement to service connection for a bilateral 
hip disability, to include as secondary to the service-
connected neck and low back disabilities.  

With respect to the Veteran's claim of service connection for 
a bilateral hip disability on direct and secondary bases, it 
is pertinent to note that the Court of Appeals for Veterans 
Claims held that separate theories in support of a claim for 
a particular disability are to be adjudicated as one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  

In this case, the RO has not yet been afforded an opportunity 
to develop or adjudicate the claim for service connection for 
a bilateral hip disability, to include as secondary to the 
service-connected neck and low back disabilities, or furnish 
the applicable law and regulation to the Veteran.  Further, 
this service connection claim is inextricably intertwined 
with the claim for entitlement to specially adapted housing.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  This is because a favorable 
determination regarding the claim for service connection for 
a bilateral hip disability would clearly impact the Veteran's 
claim for entitlement to specially adapted housing, given 
that the examiner from the Veteran's October 2008 VA 
examination has opined that the Veteran can no longer stand 
or walk due to his bilateral hip disability.  Accordingly, 
entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected neck 
and low back disabilities, must be remanded to the RO for 
appropriate development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service 
connection for a bilateral hip disability, 
to include as secondary to service-
connected neck and low back disabilities, 
the AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, approximate onset date, severity, 
and etiology of his bilateral hip 
arthritis and avascular necrosis.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination. The examiner is specifically 
requested to review the March 1993 VA 
examination report from the Veteran's 
service treatment records which shows a 
diagnosis of degenerative joint disease of 
both hips.  All necessary special studies 
or tests are to be accomplished, to 
include x-rays if deemed necessary by the 
examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed right or left 
hip disability, to specifically include 
osteoarthritis of the bilateral hip 
joints and AVN of both hips, is related 
to the Veteran's period of military 
service, to include his in-service 
diagnosis of degenerative joint disease 
of both hips?    

(b) In the alternative, is it at least 
as likely as not (50 percent or greater 
probability) that any currently 
diagnosed right or left hip disability, 
to specifically include osteoarthritis 
of the bilateral hip joints and AVN of 
both hips, was caused or aggravated by 
the Veteran's service-connected 
degenerative joint disease of the 
cervical spine and/or residuals of a 
lumbar spine injury with disc space 
narrowing?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the Veteran's right or left hip 
disability was aggravated by his service-
connected neck and low back disabilities, 
the examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the bilateral hip 
disability (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.   

If, and only if, the examiner links the 
Veteran's bilateral hip disability to 
either his period of active service or to 
his service-connected neck and low back 
disabilities, the examiner is requested to 
provide an answer to the following:   

(c) Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's bilateral hip disability, 
neck disability, and/or low back 
disability cause loss of use of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair?  

(d)  If there is such a loss of use, is 
it at least as likely as not (50 
percent or greater probability) that 
the disability is permanent in nature?

The orthopedist is advised that VA 
regulations defines "preclude 
locomotion" to mean the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO must provide the 
appellant and her representative, if any, 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response. Thereafter, the case 
must be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

